DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/6/2022 has been entered.
Response to Amendment
The amendments filed on 3/4/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office actions due to the amendments.
Claim Objections
Claims 13-18 are objected to because of the following informalities:  
Regarding Claim 13, the compound of CP2 and CP32 appear to the same compound.

    PNG
    media_image1.png
    134
    220
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    186
    media_image2.png
    Greyscale



Appropriate correction is required.
Claims 14-18 are also objected since the claims depend on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manciha (Eur. J. Org. Chem. 2006, 4924–4933) in view of Kawamura (US Pub No. 2007/0200490) 
Regarding Claim 13, Manciha et al. teaches the following compound [Page 4926, top of page]:

    PNG
    media_image3.png
    224
    183
    media_image3.png
    Greyscale



The compound of Manciha et al. can be used for OLEDs [page 4924, paragraph above scheme 1].
Manciha et al. et al. is silent on the terminals groups of the compounds in the claim.
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	Since Manciha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page] and the phenyl portion of the compound varies the terminal groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the terminal portion of Manchia et al. with the benzimidazole terminal groups of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	Regarding Claim 14, within the combination above, modified Manchi et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Manciha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a refractive index n greater than or equal to 2.0.” are inherently possessed by the compound of modified Manchi et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 15,  within the combination above, modified Manchi et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Manciha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 430 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has an extinction coefficient k less than or equal to 0.0.” are inherently possessed by the compound of modified Manchi et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 16, within the combination above, modified Manciha et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Manciha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a transmittance greater than 65%.” are inherently possessed by the compound of modified Manchi et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manciha (Eur. J. Org. Chem. 2006, 4924–4933) in view of Kawamura (US Pub No. 2007/0200490) as applied above in addressing claim 13, in further view of Shin (KR10-2014-0087648, Machine translation) and Coggan (US Pub No. 2006/0121311)
Regarding Claim 17, within the combination above, modified Manchi et al. is silent on a display panel, comprising an organic light-emitting device, wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode, a capping layer located at a side of the cathode facing away from the anode, and an organic layer located between the anode and the cathode, wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13.
Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]. The organic layer comprises electron transport layer 150, electron injection layer 160, light emitting layer 130, hole transport layer 140, and hole injection layer 170 [top of page 24 of 30].
Since Manciha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Manciha et al. in the organic layer of Shin et al. in order to provide and OLED with high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 4925, top left of page],
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Manciha et al. teaches a cathode as part of the structure of the OLED device [the compound of Manciha et al. is applied in the organic layer of Shin et al.], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the capping layer of Coggan et al. on the cathode of modified Manciha et al. [OLED structure of Shin et al.] in order to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Within the combination above, modified Manciha et al. teaches a capping layer located at a side of the cathode facing away from the anode, and the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light- emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13 [See rejection above]
Regarding Claim 18,  within the combination above, modified Manchi et al. is silent on a display apparatus comprising a display panel, wherein the display panel comprises an organic light-emitting device, wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode, a capping layer located at a side of the cathode facing away from the anode, and an organic layer located between the anode and the cathode, wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13.
Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]. The organic layer comprises electron transport layer 150, electron injection layer 160, light emitting layer 130, hole transport layer 140, and hole injection layer 170 [top of page 24 of 30].
Since Manciha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Manciha et al. in the organic layer of Shin et al. in order to provide and OLED with high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 4925, top left of page],
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Manciha et al. teaches a cathode as part of the structure of the OLED device [the compound of Manciha et al. is applied in the organic layer of Shin et al.], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the capping layer of Coggan et al. on the cathode of modified Manciha et al. [OLED structure of Shin et al.] in order to increase the thermal stability and increase the environmental stability of the OLED device [0040].
	Within the combination above, modified Manciha et al. teaches a capping layer located at a side of the cathode facing away from the anode, and the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light- emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13 [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726